DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/020,936 filed 09/15/2020.

Allowable Subject Matter
Claims 1-15 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A method for manufacturing a substrate for flexible printed wiring board, comprising a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface and a lower surface of a fluororesin layer having a modified surface, a first and second reinforcing resin layers having a coefficient of thermal expansion smaller than that of the fluororesin layer are respectively stacked through a first thermosetting adhesive, on the first reinforcing resin layer and/or the second reinforcing resin layer, a conductor layer is stacked through a second thermosetting adhesive, to form a laminated body, and in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, wherein the first thermosetting adhesive is formed over an entire surface of the fluororesin layer.
          Therefore, claim 1 and its dependent claims 2, 6-11 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 3 with the allowable feature being; A method for manufacturing a substrate for flexible printed wiring board, comprising a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface and a lower surface of a fluororesin layer having a modified surface, a first and second reinforcing resin layers having a coefficient of thermal expansion smaller than that of the fluororesin layer are respectively stacked through a first thermosetting adhesive, on the first reinforcing resin layer and/or the second reinforcing resin layer, a single- sided conductor-clad laminate including a conductor layer and a third reinforcing resin layer stacked on one surface of the conductor layer is stacked through a second thermosetting adhesive so that the conductor layer faces outward, to form a laminated body, and in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer.
          Therefore, claim 3 and its dependent claim 4 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 5 with the allowable feature being; A method for manufacturing a substrate for flexible printed wiring board, comprising: preparing a fluororesin layer having a modified surface; preparing a first single-sided conductor-clad laminate including a first conductor layer and a first reinforcing resin layer stacked on one surface of the first conductor layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; preparing a second single-sided conductor-clad laminate including a second conductor layer and a second reinforcing resin layer stacked on one surface of the second conductor layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; and a laminated body forming step and an integration step, wherein in the laminated body forming step, on an upper surface of the fluororesin layer, the first single-sided conductor-clad laminate is stacked through a first thermosetting adhesive so that the first conductor layer faces outward, on a lower surface of the fluororesin layer, the second single-sided conductor-clad laminate is stacked through a second thermosetting adhesive so that the second conductor layer faces outward, to form a laminated body, and in the integration step, the laminated body is heated and integrated at a temperature not lower than a curing temperature of the first and second thermosetting adhesives and lower than a melting point of the fluororesin layer, wherein the first thermosetting adhesive is formed over an entire surface of the fluororesin layer.
           Therefore, claim 5 and its dependent claim 12 are allowed.

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being; A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; and a conductor layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer through a third cured adhesive layer, wherein the first cured adhesive layer is formed over an entire surface of the fluororesin layer.
           Therefore, claim 13 is allowed.

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 14 with the allowable feature being; A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a third reinforcing resin layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer through a third cured adhesive layer; and a conductor layer stacked on the third reinforcing resin layer.
           Therefore, claim 14 is allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A substrate for flexible printed wiring board, comprising: a fluororesin layer having a modified surface; a first reinforcing resin layer stacked on an upper surface of the fluororesin layer through a first cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; a second reinforcing resin layer stacked on a lower surface of the fluororesin layer through a second cured adhesive layer and having a coefficient of thermal expansion smaller than that of the fluororesin layer; and a conductor layer stacked on the first reinforcing resin layer and/or the second reinforcing resin layer, wherein the first cured adhesive layer is formed over an entire surface of the fluororesin layer.
           Therefore, claim 15 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHERMAN NG/Primary Examiner, Art Unit 2847